DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Claims 10-12 and 31-32 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres et al. (hereinafter Torres) (US 2017 / 0344706 A1).

Claim 10 has been amended now to recite a method for measuring with precision the disability status of a multiple sclerosis patient comprising the steps of: 
said patient manipulating a smartphone in order to perform a set of ordered activities (Torres teaches “smartphone” in par 60);
said smartphone detecting and recording precise timings of state transitions in said patient's manipulation of said smartphone (Torres teaches “smartphone” in par 60 and detecting and analyzing a neurological disorder in a human or animal subject. Method 300 begins with step 302 and continues with step 304 where at least one sensor (e .g . , sensor 150 of FIG . 1 ) is coupled to the human or animal subject for obtaining data from at least one physiological relevant signal . The sensor can include , but is not limited to , an accelerometer , a gyroscope , a motion sensor , a vibration sensor , a position sensor , a restoration sensor , and / or a medical sensor ( e . g . , an electromyography sensor , an electrocardiogram sensor , an RIP sensor , an MRI sensor, etc . ) .” in par. 62); and 
said smartphone storing said recorded precise timings in milliseconds (Torres teaches “The meth ods involve : measuring a raw neural / bodily rhythm pattern of the human or animal subject ( e . g . , fluctuations in the millisecond range ) after administering the therapy ( e . g . , a pharmaceutical based therapy or a non - pharmaceutical therapy ) to the human or animal subject ; and / or measuring a raw neural / bodily rhythm pattern of the human or animal subject prior to the administration of the therapy ( e . g . , as a baseline ) .” in par. 50); 
wherein said recorded precise timings provide a precise measure of the disability status of said patient (Torres teaches “systematic changes in sensory input reshape the dynamics of their natural movements and these changes can be precisely and objectively quantified across time as the system learns new behaviors” in par. 131).
 
Claim 11 has been amended now to recite the method of claim 10 in which said set of ordered activities comprise: a TUG activity, a fine motor function/rapid finger movement activity, a hand eye activity, a transcription 2activity, a twenty-five step walk activity, a coding activity, a six minute walk activity, a color match activity, and a memory activity (Torres; par. 104, 173).

Claim 31 has been amended now to recite a hand held electronic device for measuring with precision the disability status of a multiple sclerosis patient consisting Of: 
a microprocessor; a power supply; a touch screen (Torres; par. 57, 60); 
a memory in which is resident an application program for use by said multiple sclerosis patient comprising a log in program, a launch program, a wellness program that comprises a set of ordered activities to be performed by said multiple sclerosis patients, and a reading review program (Torres; fig. 1, item 108, par. 51, 55 and fig. 12); 
an accelerometer; a gyroscope; and a magnetic sensor (Torres; par. 56), 
whereby said device detects, records, and stores precise timings in milliseconds of state transitions in said patient's manipulation of said device, which recorded precise timings in milliseconds provide a precise measure of the disability status of said patient (Torres; par. 50, 131).

Claim 32 has been amended now to recite the device of claim 31 in which said set of ordered activities comprise: a TUG activity, a tapping fine motor function/rapid finger movement activity, a hand/eye activity, a transcription activity, a twenty-five step walk activity, a coding activity, a six minute walk activity, a color match activity, and a memory activity (Torres; par. 104, 173).
Response to Arguments
Applicant’s arguments with respect to claims 10-12 and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626